DETAILED ACTION
This office action is to correct the Acknowledgment of provided certified copies (item #4) on the attached PTO-37.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663